Oliver, J.
(specially concurring) — Section 635.14, Code of Iowa 1950, provides: “Discovery of assets. The court or judge may require any person suspected of. having taken wrongful possession of any of the effects of the deceased, or of having had such effects under his control, to appear and submit to an examination under oath touching such matters, and if on such examination it appears that he has the wrongful possession of any such property, the court or judge may order the delivery thereof to the executor or administrator.”
Such a proceeding is not the ordinary “discovery”, the purpose of which is to obtain the disclosure of facts, writings etc. to be used as evidence. The purpose of a proceeding for the “Discovery of assets” is to secure the disclosure and compel the restitution of wrongfully withheld property of a decedent. Although inquisitorial in nature it is a proceeding to find and secure property rather than evidence. Where the testimony shows there is a controversy between the suspected person and the legal representative of the estate of the decedent, concerning the title to the property, the district court is without jurisdiction to proceed further with the examination. Findley v. Jordan, 222 Iowa 46, 268 N.W. 515. That is the situation in the case at bar. The property in question was a joint bank account in the name of “Ellen E. Kanealy or Anne Lenders” (the decedent), *715wbieb tbe former testified “was mine” after tbe death of Anne Lenders. Wben tbe testimony definitely showed tbe witness claimed tbe property for herself and others, as tbe surviving joint tenant in the bank account, tbe trial court should have terminated tbe proceeding for tbe discovery of assets.
Tbe majority opinion refers to tbe wills of Mr. and Mrs. Lenders and speculates as to tbe effect of these wills and as to questions which could arise in some future proceeding involving tbe ownership of tbe property in question. I would omit these matters as immaterial to this case.
Mulroney, J., joins in this special concurrence.